 



Exhibit 10.01

2005 VERITAS Executive Bonus Plan

The 2005 VERITAS Executive Bonus Plan (“Plan”) is designed to motivate and
reward the achievement of key business objectives by VERITAS’ Executive Officers
while maintaining alignment with shareholder value and expectations. Individuals
eligible under the plan include the President/CEO and other Executive Officers
of VERITAS Software Corporation. The Plan is structured as an annual plan
subject to semi-annual review and modification by the Compensation Committee,
and is comprised of three measurement criteria; Revenue, EPS (Proforma), and
individual goals and objectives. Fifty percent (50%) of an individual’s Total
Target Bonus will be comprised of a Revenue Bonus, and fifty percent (50%) of
the Total Target Bonus will be comprised of an EPS Bonus, each of which will be
subject to adjustment based on achievement of individual goals and objectives.

Revenue Bonus
Subject to the provisions of this Plan, the Revenue Bonus will be equal to the
Target Revenue Bonus multiplied by the applicable Revenue Bonus Multiplier (as
set forth on Schedule 1). The applicable Revenue Bonus Multiplier will be
determined based on the Company’s actual consolidated revenue for 2005 relative
to the Company’s revenue target for 2005as specified in the Company’s 2005
operating plan. The actual Revenue Bonus will be equal to the Target Revenue
Bonus multiplied by the applicable Revenue Bonus Multiplier, subject to
adjustment as provided in this Plan. If revenue achievement falls between any
two established targets, the Bonus Multiplier will be proportionally adjusted.

EPS Bonus
Subject to the provisions of this Plan, the EPS Bonus will be equal to the
Target EPS Bonus multiplied by the applicable EPS Bonus Multiplier (as set forth
on Schedule 1). The applicable EPS Multiplier will be determined based on the
Company’s actual EPS (proforma) for 2005 relative to the Company’s EPS target as
specified in the Company’s 2005 operating plan. The actual EPS Bonus will be
equal to the Target EPS Bonus multiplied by the applicable EPS Multiplier,
subject to adjustment as provided in this Plan. If EPS achievement falls between
any two established targets, the Bonus Multiplier will be proportionally
adjusted.

2005 Operating Plan

For purposes of determining Revenue and EPS achievement levels as described
above, the Committee will use the Company’s 2005 operating plan approved by the
Board of Directors, subject, however, to adjustment for extraordinary or
unanticipated events not otherwise reflected in the 2005 operating plan,
including, without limitation, the financial impact of merger and acquisition
activity, material litigation, settlements, etc. Any adjustment to the 2005
operating plan will be subject to the review and approval of the Committee.

Eligibility and Payment
In order to be eligible to receive a bonus, the individual must be employed by
VERITAS Software (or any successor entity) at the time of payment. Although
every effort will be made to process payments on a timely basis, there is no
guaranteed payment date associated with this plan; provided, however, that any
bonuses earned for fiscal year 2005 shall be paid within two and one-half months
following the close of 2005. Payments will be made only after financial results
have been released and recommendations have been submitted to and approved by
the Compensation Committee or a majority of the independent directors of the
Board, as applicable.

Approvals
The actual bonus payment for the President/CEO will be reviewed by the
Compensation Committee and approved by a majority of the independent directors
of the Board. The actual bonus payments for Executive Officers will be reviewed
and approved by the Compensation Committee.

Discretion of the Board of Directors
Notwithstanding the above, the Compensation Committee (or, with respect to the
CEO’s bonus, a majority of the independent directors of the Board), at its sole
discretion, may modify or change this Plan or its implementation at any time,
including, but not limited to, revising performance targets, bonus multipliers,
strategic goals and objectives and actual bonus payments. The Compensation
Committee or majority of the independent directors of the Board of Directors, as
applicable, shall have the sole discretion to determine (i) whether performance
targets have been achieved, (ii) whether individual goals and objectives have
been achieved, and (iii) the amount of any adjustments to an individual’s bonus
multipliers based on items (i) and (ii) above and such other criteria deemed
appropriate by the Compensation Committee. As a condition to participation, each
participant will acknowledge that he or she has reviewed and understood the
Plan, the bonuses under the plan are discretionary and no bonus will be payable
unless

 



--------------------------------------------------------------------------------



 



and until the actual amount of the bonus payment is approved by the Compensation
Committee or a majority of the independent directors of the Board, as
applicable.

Change in Control
On December 15, 2004, VERITAS entered into a definitive agreement to merge with
Symantec Corporation, and the parties currently expect the closing to occur
during the quarter ended June 30, 2005. If the proposed merger closes during the
quarter ended June 30, 2005, then bonuses will be payable to each participant
under the Plan at closing, as follows:

     (a) the Revenue Bonus will be equal to (i) the pro-rata portion of the
Target Revenue Bonus, based on the number of calendar days in 2005 preceding the
closing, multiplied by (ii) the applicable Q1 Revenue Bonus Multiplier (as set
forth on Schedule 2); and

     (b) the EPS Bonus will be equal to (i) the pro-rata portion of the Target
EPS Bonus, based on the number of calendar days in 2005 preceding the closing,
multiplied by (ii) the applicable Q1 EPS Bonus Multiplier (as set forth on
Schedule 2).

If such pro-rata bonus is paid to a participant, the participant shall not be
entitled to recover as additional severance under clause (2) of paragraph 3(b)
of the participant’s existing change-in-control agreement with the Company the
portion of the related target bonus allocable to the period from January 1, 2005
through the day preceding the closing of the proposed merger.

 